Case 3:21-cr-00187-CRB Document 1 Filed 05/04/21 Page 1 of 8


     United States District Court
                        FOR THE
             NORTHERN DISTRICT OF CALIFORNIA

                  VENUE: SAN FRANCISCO
                                                     CR21-187 CRB

                       UNITED STATES OF AMERICA,
                                    V.


             GEOFFREY MARK PALERMO, and
                   ADAN ROLDAN,
                                                                 FILED
                                                                 May 04 2021

                                                               SUSANY. SOONG
                            DEFENDANT(S).                 CLERK, U.S. DISTRICT COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA
                                                                SAN FRANCISCO
                           INDICTMENT
   VIOLATIONS: 18 U.S.C. § 1349 - conspiracy to commit wire fraud




        A true bill.

        /s/ Foreperson of the Grand Jury.
                                                      Foreman

                                  4th
        Filed in open court this __________ day of

        May 2021
        _________________________________.

        ____________________________________________
                                                Clerk
        ____________________________________________

                                                 No Bail
                                         Bail, $ _____________
        Hon. Thomas S. Hixson, U.S. Magistrate Judge
                  Case 3:21-cr-00187-CRB Document 1 Filed 05/04/21 Page 2 of 8


                                                                              FILED
 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney                                                May 04 2021
 2

 3                                                                        SUSANY. SOONG
                                                                     CLERK, U.S. DISTRICT COURT
 4                                                                NORTHERN DISTRICT OF CALIFORNIA
 5                                                                         SAN FRANCISCO
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                         SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,                         )   CASE NO. CR21-187 CRB
                                                       )
12           Plaintiff,                                )   VIOLATIONS:
                                                       )   18 U.S.C. § 1349 – Conspiracy to Commit Wire
13      v.                                             )   Fraud;
                                                       )   18 U.S.C. § 981(a)(1)(C), 982(a)(2), and 28 U.S.C. §
14   GEOFFREY MARK PALERMO, and                        )
     ADAN ROLDAN,                                      )   2461(c) – Forfeiture Allegation
15   a/k/a George Villanuevo,                          )
                                                       )   SAN FRANCISCO VENUE
16           Defendants.                               )
                                                       )
17                                                     )

18
19                                              INDICTMENT

20 The Grand Jury charges:

21           At all times relevant to this Indictment, unless otherwise indicated:

22                                        Defendant and Relevant Entities

23           1.      Defendant GEOFFREY MARK PALERMO was an individual who resided in Novato,

24 California and conducted business in San Francisco, California and elsewhere.

25           2.      Defendant ADAN ROLDAN was an individual who resided in the Northern District of

26 California, and elsewhere, and conducted business in San Francisco, California, and elsewhere.

27           3.      GMP Management Corporation (“GMP Management”) was a California corporation

28 wholly owned and controlled by PALERMO. GMP Management’s primary business was the


     INDICTMENT
                 Case 3:21-cr-00187-CRB Document 1 Filed 05/04/21 Page 3 of 8




 1 administration and management of hotels.

 2          4.      A. Roldan Construction, Inc. (“A. Roldan Construction”) was a California corporation

 3 wholly owned and controlled by ROLDAN. A. Roldan Construction’s primary business was

 4 construction and general contracting.

 5          5.      Starting no later than 2008 and continuing until approximately June 2016, PALERMO

 6 managed the Hilton hotel located at 750 Kearny Street in San Francisco, California (“Hilton San

 7 Francisco”). During this time period, the Hilton San Francisco was owned and operated by Justice

 8 Investors LP (“Justice Investors”), a California entity. PALERMO was a minority partner in Justice

 9 Investors. He also held the title of Managing Director of Justice Investors from approximately

10 November 2008 until his resignation on or about June 8, 2016.

11          6.      From on or about December 1, 2013 through on or about June 8, 2016, GMP

12 Management had a Management Services Agreement with Justice Investors for administration and

13 management of the Hilton San Francisco.

14          7.      PALERMO was the President of GMP Management and had authority, under the

15 Management Services Agreement, to enter into contracts on behalf of Justice Investors, choose

16 contractors, and otherwise manage construction and capital improvement projects at the Hilton San

17 Francisco.

18          8.      PALERMO opened Justice Investors’ accounts at East West Bank and Wells Fargo Bank.

19 He had signing authority for these accounts.

20          9.      One of the contractors PALERMO hired to perform work at the Hilton San Francisco

21 between January 2013 and June 2016 was ROLDAN through his company, A. Roldan Construction.

22          10.     Between 2013 and 2016, based upon contracts arranged by PALERMO, Justice Investors

23 paid ROLDAN’s construction company, A. Roldan Construction, approximately $6.4 million for

24 various construction projects at the San Francisco Hilton.

25          11.     PALERMO reviewed and approved, and caused to be reviewed and approved, checks

26 paid from Justice Investors to A. Roldan Construction based on invoices submitted by A. Roldan

27 Construction.

28 ///


     INDICTMENT                                     2
               Case 3:21-cr-00187-CRB Document 1 Filed 05/04/21 Page 4 of 8




 1                 The Conspiracy and Scheme to Defraud Related to the Hilton San Francisco

 2          12.    Beginning on a date unknown to the Grand Jury, but no later than approximately 2013,

 3 and continuing through June 2016, in the Northern District of California, and elsewhere, PALERMO

 4 and ROLDAN, and others known and unknown to the Grand Jury, knowingly devised, intended to

 5 devise, and carried out a scheme and artifice to obtain money from Justice Investors by means of

 6 materially false and fraudulent pretenses, representations, and promises, and by omission and

 7 concealment of material facts and omissions of material facts with a duty to disclose, and attempting to

 8 do so, did knowingly transmit, and cause to be transmitted, the following writings, signs, signals,

 9 pictures, and sounds in interstate and foreign commerce by means of wire communications. The scheme

10 deprived Justice Investors of its money and property by ROLDAN creating and submitting fraudulent

11 and inflated invoices to the Hilton San Francisco, which were paid by PALERMO using Justice

12 Investors’ funds, and which ROLDAN used to pay kickbacks to PALERMO, which in turn resulted in

13 PALERMO continuing to hire ROLDAN to perform work at the Hilton San Francisco

14          13.    The scheme involved the following acts, among others, which were committed or caused

15 to be committed, in the Northern District of California and elsewhere:

16                 a.      Starting no later than January 2013, PALERMO hired ROLDAN and his

17          company, A. Roldan Construction, to complete capital improvement projects at the Hilton San

18          Francisco.

19                 b.      ROLDAN created fraudulent or inflated invoices that were padded to cover sums

20          that ROLDAN would later kick back to PALERMO.

21                 c.      ROLDAN submitted these fraudulent and inflated invoices to Justice Investors for

22          the capital improvement projects which PALERMO hired A. Roldan Construction to perform.

23                 d.      PALERMO paid and caused to be paid checks from Justice Investors’ bank

24          accounts to ROLDAN for fraudulent and inflated invoices for those capital improvement

25          projects.

26                 e.      Between January 2013 and June 2016, PALERMO signed or authorized

27          approximately 455 checks from Justice Investors’ accounts to ROLDAN and A. Roldan

28          Construction totaling approximately $6.4 million.


     INDICTMENT                                     3
            Case 3:21-cr-00187-CRB Document 1 Filed 05/04/21 Page 5 of 8




 1              f.       From 2013 through 2016, ROLDAN transferred some of this $6.4 million from an

 2       account ending in the last 4 digits 5672 in the name of A. Roldan Construction to an account

 3       ROLDAN controlled in the name of The Bahama Reef Living Trust (“Bahama Reef account”)

 4       ending in the last 4 digits 3273. Often, ROLDAN would deposit Justice Investors’ funds in the

 5       A. Roldan Construction account and transfer some of those funds to the Bahama Reef account on

 6       the same day.

 7              g.       On October 21, 2015, ROLDAN deposited four checks from Justice Investors in

 8       the A. Roldan Construction Account ending in the last 4 digits 5672, totaling approximately

 9       $145,915. These checks corresponded to inflated invoices ROLDAN had submitted for capital

10       improvement projects at the Hilton San Francisco. The same day, October 21, 2015, ROLDAN

11       transferred $125,000 from the A. Roldan Construction account, ending in the last 4 digits 5672,

12       to the Bahama Reef account, ending in the last 4 digits 3273. Also on October 21, 2015,

13       ROLDAN wrote check #1107 for $125,000 from the Bahama Reef account, ending in the last 4

14       digits 3273, with the memo “2016 Porsche RS” to an account controlled by PALERMO.

15              h.       From 2013 through February 2016, ROLDAN wrote checks from the Bahama

16       Reef account to various bank accounts controlled by PALERMO totaling approximately

17       $1,535,965 in kickbacks funneled to PALERMO through ROLDAN’s Bahama Reef account.

18       These checks were processed through the Federal Reserve System, whose computer servers are

19       located outside California.

20              i.       Based on the kickbacks ROLDAN paid to PALERMO, PALERMO continued to

21       hire ROLDAN to perform work at the Hilton San Francisco and paid ROLDAN through at least

22       May 11, 2016.

23              j.       On May 5, 2016, PALERMO signed and authorized check #4744 for $5,000 paid

24       from Justice Investors to A. Roldan Construction, which check ROLDAN deposited at

25       ROLDAN’s Redwood City Credit Union account ending in the last 4 digits 5672, in Santa Rosa,

26       California. The memo line check #4744 contained the notation “Moving Documents to Outside

27       Storage”. This check deposit was processed through the Federal Reserve System, whose

28       computer servers are located outside California.


     INDICTMENT                                  4
               Case 3:21-cr-00187-CRB Document 1 Filed 05/04/21 Page 6 of 8




 1                 k.      On May 11, 2016, PALERMO signed and authorized check #4715 for $4,000

 2          paid from Justice Investors to A. Roldan Construction, which check ROLDAN deposited at

 3          ROLDAN’s Redwood City Credit Union account ending in the last 4 digits 5672, in Santa Rosa,

 4          California. The memo line on check #4715 contained the notation “Moving Miscellaneous to

 5          Outside Storage”. This check deposit was processed through the Federal Reserve System, whose

 6          computer servers are located outside California.

 7                 l.      On May 11, 2016, PALERMO signed and authorized check #4716 for $25,000

 8          paid from Justice Investors to A. Roldan Construction, which ROLDAN deposited at

 9          ROLDAN’s Redwood City Credit Union account ending in the last 4 digits 5672, in Santa Rosa,

10          California. The memo line on check #4716 contained the notation “Hilton Guest Counter Top

11          Support Supplies”. This check deposit was processed through the Federal Reserve System,

12          whose computer servers are located outside California.

13          14.    As part of the conspiracy and scheme to defraud, PALERMO and ROLDAN engaged in

14 conduct and made material false representations, promises, and omissions, and engaged in acts of

15 concealment, including, but not limited to, the following:

16                 a.      PALERMO did not disclose to Justice Investors the kickbacks he received from

17          ROLDAN.

18                 b.      From January 2013 to May 2016, ROLDAN submitted fraudulent and inflated

19          invoices for capital improvement projects and other work performed at the Hilton San Francisco

20          in order to conceal the kickbacks he was paying and had paid to PALERMO.

21                 c.      ROLDAN wrote false entries in the memo line of checks from the Bahama Reef

22          account to bank accounts controlled by PALERMO. Those false memo line entries included, but

23          were not limited to, the terms and phrases “Rent”, “Rent Balance on ’56 Packard”, “56 Mercedes

24          deposit”, and “64 Jaguar restoration”. The entries on the memo line of these checks were designed

25          to conceal that the checks were actually kickbacks to PALERMO.

26                 d.      On October 21, 2015, ROLDAN falsely wrote “2016 Porsche RS” on the memo

27          line of check #1107 for $125,000 from the Bahama Reef account to an account controlled by

28          PALERMO. The entry on the memo line was designed to conceal that the check was actually a


     INDICTMENT                                     5
               Case 3:21-cr-00187-CRB Document 1 Filed 05/04/21 Page 7 of 8




 1          kickback to PALERMO.

 2 COUNT ONE:              (18 U.S.C. § 1349 – Conspiracy to Commit Wire Fraud)

 3          15.     Paragraphs 1 through 14 are re-alleged and incorporated as if fully set forth here.

 4          16.     Beginning at a date unknown, but no later than in or about 2013 and continuing through

 5 in or about June 2016, in the Northern District of California and elsewhere, the defendants,

 6                                    GEOFFREY MARK PALERMO, and
                                            ADAN ROLDAN,
 7

 8 and others, did knowingly conspire to devise and intend to devise a scheme and artifice to defraud as to

 9 a material matter, and to obtain money and property by means of materially false and fraudulent

10 pretenses, representations, and promises, and by omission and concealment of material facts, and, for the

11 purpose of executing such a scheme or artifice and attempting to do so, did transmit, and cause to be

12 transmitted, by means of wire communication in interstate and foreign commerce, certain writings,

13 signs, signals, pictures, and sounds, in violation of Title 18, United States Code, Section 1343.

14          All in violation of Title 18, United States Code, Section 1349.

15 FORFEITURE ALLEGATION:                  (18 U.S.C. § 981(a)(1)(C), 982(a)(2), and 28 U.S.C. § 2461(c))

16          17.     The allegations contained in this Indictment are re-alleged and incorporated by reference

17 for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(C),

18 982(a)(2), and Title 28, United States Code, Section 2461(c).
19          18.     Upon conviction for any of the offenses set forth in this Indictment, the defendants,

20                                    GEOFFREY MARK PALERMO, and
                                            ADAN ROLDAN,
21

22 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

23 982(a)(2), and Title 28, United States Code, Section 2461(c), all property, real or personal, constituting,

24 or derived from proceeds the defendant obtained directly and indirectly, as the result of those violations.

25          19.     If any of the property described above, as a result of any act or omission of the

26 defendants:

27                  a. cannot be located upon exercise of due diligence;

28                  b. has been transferred or sold to, or deposited with, a third party;


     INDICTMENT                                       6
               Case 3:21-cr-00187-CRB Document 1 Filed 05/04/21 Page 8 of 8




 1                  c. has been placed beyond the jurisdiction of the court;

 2                  d. has been substantially diminished in value; or

 3                  e. has been commingled with other property which cannot be divided without difficulty,

 4 the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

 5 United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

 6          All pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 28, United States Code,

 7 Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

 8

 9 DATED: May 04, 2021                                            A TRUE BILL.

10

11                                                                /s/ Foreperson
                                                                  _________________________
                                                                  FOREPERSON
12

13 STEPHANIE M. HINDS
   Acting United States Attorney
14

15 /s/ Christiaan Highsmith
   _____________________________
16 CHRISTIAAN      H. HIGHSMITH
   Assistant United States Attorney
17

18
19

20

21

22

23

24

25

26

27

28


     INDICTMENT                                      7
